Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 1 of 13



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF FLORIDA
 ----------------------------------------------------------------- X
 MARTHA UGALDE,                                                    :
                                                                   :
                                        Plaintiff,                 :   Civil Action No.:
                                                                   :
                    v.                                             :
                                                                   :   COMPLAINT
 VIVARIA FLORIDA LLC, CENTRAL FLORIDA                              :
 NIEVES HOLDINGS LLC, SOUTH FLORIDA                                :
 NIEVES HOLDINGS LLC, VIVARIA OHIO LLC, :                              Jury Trial Demanded
 VIVARIA LLC and FRANCISCO JAVIER                                  :
 GAVILAN, in his individual and professional                       :
 capacities,                                                       :
                                                                   :
                                        Defendants.                :
  ---------------------------------------------------------------- X

           Plaintiff Martha Ugalde, as and for her Complaint against Defendants Vivaria Florida

  LLC, Central Florida Nieves Holdings LLC, South Florida Nieves Holdings LLC, Vivaria Ohio

  LLC and Vivaria LLC (altogether, “Vivaria,” “Vivaria Group” or the “Company”), and

  Francisco Javier Gavilan (“Mr. Gavilan”) (Vivaria Group and Mr. Gavilan will be referred

  together as “Defendants”), hereby alleges as follows:

                                       PRELIMINARY STATEMENT

           1.       Plaintiff Martha Ugalde, a Hispanic woman of Mexican descent, was a highly

  valued and dedicated assistant to Defendant Francisco Javier Gavilan, the Chief Executive

  Officer (“CEO”) of Vivaria Group, for over a decade. Unfortunately, this all changed after Ms.

  Ugalde complained to Mr. Gavilan about how his wife, Gisele Balbo, who also worked at

  Vivaria Group, had called her a “fucking Mexican” merely because Ms. Ugalde refused to give

  Ms. Balbo unauthorized access to the Company’s computer server account.
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 2 of 13



         2.      Shockingly, rather than protect a loyal employee who had just been the subject of

  a disgusting, racist verbal attack, Mr. Gavilan decided to punish Ms. Ugalde for mustering the

  courage to challenge racism and discrimination in the workplace perpetrated by his wife.

         3.      Indeed, within hours of learning that she had been the victim of discrimination

  and race-based harassment, Mr. Gavilan called Ms. Ugalde a liar and began laying the

  groundwork for Ms. Ugalde’s eventual firing.

         4.      Over the course of the next few days, Mr. Gavilan unlawfully retaliated against

  Ms. Ugalde by suspending her work email account, telling her to not report to work, changing

  the locks on the office door, clearing out her desk, suspending her from work indefinitely, telling

  other employees that she was no longer an employee of Vivaria Group, and refusing to inform

  her when or if she could return to work.

         5.      Ms. Ugalde’s 12 years of unwavering and dedicated service simply went by the

  wayside as a result of her decision to engage in protected activity after being called a “fucking

  Mexican.”

         6.      In addition, for years, Defendants failed to pay Ms. Ugalde the overtime wages

  she was owed after unlawfully misclassifying her as an overtime exempt employee. As such,

  Ms. Ugalde is also entitled to overtime compensation for her work at Vivaria.

         7.      Ms. Ugalde now brings this action to redress the unlawful employment practices

  committed against her, including Defendants’ unlawful retaliation against her due to her

  complaints of racial and/or national origin discrimination, in violation of Section 1981 of the

  Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”), as well as Defendants’ failure to

  pay Ms. Ugalde overtime wages in violation of the Fair Labor Standards Act (“FLSA”).




                                                   2
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 3 of 13



                              ADMINISTRATIVE PREREQUISITES

          8.      Simultaneously with the filing of this Complaint, Plaintiff will file a Charge of

  Discrimination with the Equal Employment Opportunity Commission (“EEOC”), which will be

  cross-filed with the Florida Commission on Human Relations (“FCHR”), alleging unlawful

  discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964 (“Title

  VII”) and the Florida Civil Rights Act of 1992, §§ 760 et seq. (“the FCRA”).

          9.      Upon issuance of a Notice of Right to Sue from the EEOC and/or the FCHR,

  Plaintiff shall seek leave to amend this Complaint to include claims under Title VII and the

  FCRA.

                                    JURISDICTION AND VENUE

          10.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

  action involves federal questions regarding the deprivation of Plaintiff’s rights under Section

  1981 and the FLSA.

          11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

  substantial part of the events or omissions giving rise to this action, including employment

  practices alleged herein, occurred in this district.

                                                PARTIES

          12.     Plaintiff Martha Ugalde is a former Assistant to Defendant Gavilan at Vivaria

  Group. Ms. Ugalde is a resident of the State of Florida and, at all relevant times herein, met the

  definition of an “employee” and/or “covered employee” under all relevant statutes, and

  performed work and services for all corporate entities making up the Vivaria Group.

          13.     Defendant Vivaria Florida LLC (“VF”) is a Florida limited liability corporation

  registered at 1640 W. Oakland Park Blvd, Suite 304, Oakland Park, FL 33311. In its filings with




                                                     3
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 4 of 13



  the Florida Division of Corporations, Vivaria Florida LLC lists Mr. Gavilan as its President.

  Vivaria Florida LLC owns and controls Sbarro restaurant franchises located throughout Florida,

  including at Dolphin Mall, Coral Square, Coral Bay, Miami Beach, Wellington Mall, Ocean

  Drive, Biscayne, and Coral Ridge Mall. Vivaria Florida LLC is also the company from which

  Plaintiff’s wages appeared to be drawn, i.e. its name appeared on Plaintiff’s paychecks. At all

  times relevant herein, Vivaria Florida LLC was and is an “employer” under all relevant statutes.

          14.     Defendant Central Florida Nieves Holdings LLC (“CFN”) is a Florida limited

  liability corporation registered at 1640 W. Oakland Park Blvd, Suite 304, Ft. Lauderdale, FL

  33311. In its filings with the Florida Division of Corporations, Central Florida Nieves Holdings

  LLC lists Mr. Gavilan as its President. Central Florida Nieves Holdings LLC owns and operates

  several Sbarro restaurant franchises throughout Florida, including in Florida Mall, Millenia Mall,

  Orlando Premium Outlet, The Avenues Mall, Volusia Mall and Jackson Memorial Hospital. At

  all times relevant herein, Central Florida Nieves Holdings LLC was and is an “employer” under

  all relevant statutes.

          15.     Defendant South Florida Nieves Holdings LLC (“SFN”) is a Florida limited

  liability corporation registered at 1640 W. Oakland Park Blvd, Suite 304, Ft. Lauderdale, FL

  33311. In its filings with the Florida Division of Corporations, South Florida Nieves Holdings

  LLC lists Mr. Gavilan as its President. South Florida Nieves Holdings LLC owns and operates

  several Sbarro restaurant franchises throughout Florida, including in Galleria Mall, Sawgrass

  Mall, Boynton Mall, Treasure Coast, Palm Beach Outlet, The Gardens Mall and Westland

  Shopping Center. At all times relevant herein, South Florida Nieves Holdings LLC was and is

  an “employer” under all relevant statutes.




                                                  4
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 5 of 13



          16.     Defendant Vivaria Ohio LLC (“VO”) is an Ohio limited liability corporation

  registered at 1187 Olentangy River Road, Columbus, OH 43212. In its filings with the Ohio

  Secretary of State, Vivaria Ohio LLC lists Mr. Gavilan as its Agent and an Incorporator. Vivaria

  Ohio LLC owns and operates four Cucinova restaurant franchises in Ohio. At all times relevant

  herein, Vivaria Ohio LLC was and is an “employer” under all relevant statutes.

          17.     Defendant Vivaria LLC is a Puerto Rican limited liability corporation registered

  at 268 Avenue Ponce De Leon, Ste. 903, San Juan PR 00918, owned and operated by Defendant

  Gavilan. Vivaria LLC operates as a shell company, and transfers monies for operations between

  itself and VF, CFN, SFN and VO. In fact, funds from Vivaria LLC were used to open VF, CFN,

  SFN and VO. At all times relevant herein, Vivaria LLC was and is an “employer” under all

  relevant statutes.

          18.     VF, CFN, SFN, VO and Vivaria LLC will be referred together as Vivaria Group

  or Vivaria. All corporate entities within Vivaria Group are owned and operated by Defendant

  Gavilan, all transfer monies between one and another, all have bene incorporated to own and

  manage restaurant franchises either under the Sbarro or the Cucinova trademark, all have

  centralized operations governed by Defendant Gavilan, and all are managed as one entity.

  Plaintiff has performed work for all corporate entities making up the Vivaria Group. As such,

  the corporate entities making up the Vivaria group are run as a single enterprise, and all jointly

  employed Plaintiff.

          19.     Defendant Francisco Javier Gavilan is a resident of Boca Raton, Florida, is the

  President and CEO of all corporate entities making up the Vivaria Group, and supervised

  Plaintiff during her employment at Vivaria. At all relevant times, Defendant Gavilan met the

  definitions of “employer” and/or “covered employer” under all applicable statutes.




                                                   5
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 6 of 13



                                   FACTUAL ALLEGATIONS

  I.      MS. UGALDE COMPLAINS ABOUT BEING CALLED A
          “FUCKING MEXICAN”

          20.     From 2007 to 2019, Ms. Ugalde was continuously employed as Defendant

  Gavilan’s Assistant (the last four years while Mr. Gavilan operated the Vivaria Group, which

  was created in 2015), and was at all times a loyal, dedicated and trusted employee.

          21.     On Thursday, February 21, 2019, Mr. Gavilan’s wife, Gisele Balbo, who is of

  Brazilian descent, messaged Ms. Ugalde requesting the log-in information to access the

  Company’s Google administrator account. Ms. Ugalde respectfully responded that she could not

  disclose this information unless Mr. Gavilan authorized such access.

          22.     In response, Ms. Balbo called Ms. Ugalde on the phone, berated her, and said to

  her in Spanish, “Who do you think that you are? You are a fucking Mexican. When I

  command you to do something, you have to obey!”

          23.     Ms. Balbo’s vile and disgusting statement to Ms. Ugalde reflected her

  discriminatory animus towards employees of Mexican national origin and/or Hispanic ethnicity.

          24.     Ms. Ugalde was shocked by Ms. Balbo’s conduct, and immediately reached out to

  Mr. Gavilan to tell him what happened. Mr. Gavilan, who is of Spanish descent, responded that

  he would look into the matter. Ms. Ugalde was so troubled by what Ms. Balbo had said that she

  suffered a panic attack, had trouble breathing and was shaking uncontrollably, causing her to

  have to leave work early.

          25.     After arriving home, Ms. Ugalde spoke with Mr. Gavilan and disclosed the full

  details surrounding the incident. Ms. Ugalde specifically complained that what Ms. Balbo had

  said was very racist. In response, Defendant Gavilan lashed out at Ms. Ugalde by scolding her

  and calling her a liar.



                                                  6
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 7 of 13



         26.     Later that evening, Ms. Ugalde spoke with Pedro Bitar, Vivaria’s Chief Operating

  Officer, about the incident, and repeated the same information she gave to Mr. Gavilan.

         27.     That night, in an apparent attempt to lay the ground work for terminating Ms.

  Ugalde’s employment, Mr. Gavilan sent Ms. Ugalde an email in which he took issue with her

  having left work early, even though he knew full well how upset Ms. Ugalde was by Ms. Balbo’s

  conduct.

         28.     Ms. Ugalde was up that whole night, unable to sleep, suffering from anxiety,

  stress, fear and insomnia.

         29.     Ms. Ugalde replied to Mr. Gavilan’s email the following morning, again

  recounting what occurred the day before, and advised that she would be taking a sick day. Later

  that day, Ms. Ugalde felt so ill that she tried to go see her doctor, but was told there was no

  availability for her until the following week.

         30.     Over that weekend, unbeknownst to Ms. Ugalde, the Company blocked her access

  to her work email account and certain work-related software. Upon discovering this, Ms. Ugalde

  contacted Mr. Gavilan to inquire, and once again made reference to the verbal abuse and racial

  harassment that she endured days earlier.

         31.     On Monday, February 25, 2019, Mr. Gavilan finally replied to Ms. Ugalde, and

  instructed her that she was not to return to the office until Wednesday, February 27, 2019. He

  gave no reason for this.

  II.    MS. UGALDE’S EMPLOYMENT IS UNLAWFULLY TERMINATED BECAUSE
         SHE COMPLAINED ABOUT DISCRIMINATION AND HARASSMENT

         32.     On the morning of Wednesday, February 27, 2019, Ms. Ugalde arrived at

  Vivaria’s office to discover that the locks on the office door had been changed, and that she

  could no longer access the office. Despite knocking on the door, nobody answered.



                                                    7
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 8 of 13



         33.     Later that day, Mr. Gavilan ordered Ms. Ugalde to meet him back at the office at

  5:00 p.m. At that time, Ms. Ugalde met with Mr. Gavilan and Jorge Ocasio, Vivaria’s Finance

  Manager. Mr. Gavilan told her, in a very intimidating manner, that he would be conducting an

  “investigation,” that Ms. Ugalde was being placed on suspension until further notice without

  specifying whether she would still be paid or not, and that she was forbidden from coming to the

  office. Mr. Gavilan also asked Ms. Ugalde to provide a written statement of the incident

  involving Ms. Balbo, even though she had already sent him numerous correspondences

  memorializing the event.

         34.     Soon thereafter, Ms. Ugalde’s work desk was cleaned out, her personal property

  was discarded, and her colleagues and Vivaria suppliers were told that she no longer worked at

  the Company.

         35.     At no point since has Defendant Gavilan contacted Ms. Ugalde about returning to

  work, or even about the results of his so-called “investigation.” As such, it is clear that Mr.

  Gavilan never had any intention of allowing Ms. Ugalde to work again at Vivaria following her

  complaints of discrimination and harassment.

         36.     Rather, Mr. Gavilan decided to unlawfully terminate Ms. Ugalde’s employment in

  retaliation for her having mustered the courage and strength to stand up against being called a

  vile and racist epithet by a fellow coworker who just happened to be his wife.

         37.     Mr. Gavilan’s retaliation against Ms. Ugalde did not cease there. Specifically, on

  or about March 26, 2019, Mr. Gavilan received a letter from Ms. Ugalde’s counsel detailing the

  racial harassment and retaliation Ms. Ugalde had endured, and asking that Ms. Ugalde’s

  decisions to engage counsel and to send the letter be kept private so that her reputation is not




                                                   8
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 9 of 13



  harmed. Nevertheless, Mr. Gavilan summoned his brother, Juan Gavilan, to reach out and

  intimidate Ms. Ugalde into dropping her claims.

         38.     Specifically, on April 2, 2019, Juan Gavilan called Ms. Ugalde on the phone,

  unsolicited, and told her that his brother, Defendant Gavilan, wanted to meet with her and make

  a deal “between [them]” without counsel. Mr. Juan Gavilan also told Ms. Ugalde that

  proceeding with counsel would be “bad for everybody,” that she will not win but the only

  winners would be the lawyers, that he was concerned about his brother, and that the Gavilans had

  always been “good” to her.

         39.     This was clearly an attempt to intimidate Ms. Ugalde and convince her to drop her

  claims or resolve them without the benefit of legal counsel – actions that would unquestionably

  deter other reasonable employees from complaining about discrimination, harassment and

  retaliation in the workplace.

         40.     Furthermore, even after Ms. Ugalde’s counsel notified an attorney retained by

  Defendants that Defendant Gavilan’s brother had reached out to Ms. Ugalde, and even though

  said attorney represented that Mr. Gavilan and his entire family were instructed by counsel to

  refrain from communicating with Ms. Ugalde, Juan Gavilan still sent a text message to Ms.

  Ugalde on April 4, 2019.

         41.     In that lengthy message, Mr. Juan Gavilan once again pleaded with Ms. Ugalde to

  speak to Defendant Gavilan in order to “fix this situation and not continue to make it ugly, which

  is what the lawyers love to do, to make them richer at the cost of their victims,” and told her that

  “this will end very ugly.” This was yet another attempt to convince Ms. Ugalde to abandon her

  claims against Defendants, an act that would no doubt dissuade a reasonable employee from

  engaging in protected activity.




                                                   9
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 10 of 13



   III.   MS. UGALDE WAS MISCLASSIFIED AS AN OVERTIME EXEMPT
          EMPLOYEE AND DENIED OVERTIME WAGES FOR YEARS

          42.     Ms. Ugalde has also been the victim of unlawful wage practices as a result of

   apparently being misclassified as an overtime exempt employee, resulting in Defendants’ failure

   to pay her thousands of dollars in overtime wages throughout her tenure.

          43.     Notwithstanding any self-serving title Vivaria may have given Ms. Ugalde, her

   primary responsibility, at all relevant times, has been to serve as Mr. Gavilan’s assistant and to

   engage in clerical, non-exempt, and non-discretionary work.

          44.     Further, Ms. Ugalde was never a manager or supervisor, nor did she ever manage

   any employees, make hiring or firing decisions, or make compensation-related decisions.

          45.     Rather, Ms. Ugalde was, at all times, supervised closely by her managers, and had

   no meaningful discretion or ability to make decisions on her won with respect to matters of

   significance involving the Vivaria Group.

          46.     Rather, Ms. Ugalde had to work upwards of 60 hour workweeks, including

   weekends, without being properly compensated at a rate of one and one-half times her regular

   wage for those hours worked over 40. As a result, Ms. Ugalde is owed thousands of dollars in

   unpaid overtime wages, in addition to liquidated damages and other penalties.

                                     FIRST CAUSE OF ACTION
                                (Retaliation in Violation of Section 1981)

          47.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

   paragraphs as if set forth fully herein.

          48.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

   violation of Section 1981, Plaintiff has suffered, and continues to suffer, monetary and/or

   economic harm for which she is entitled to an award of monetary damages and other relief.




                                                    10
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 11 of 13



          49.     As a direct and proximate result of Defendants’ unlawful and retaliatory conduct in

   violation of Section 1981, Plaintiff has suffered and continues to suffer severe mental anguish

   and emotional distress, including, but not limited to, depression, humiliation, embarrassment,

   insomnia, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

   suffering, for which she is entitled to an award of monetary damages and other relief.

          50.     Defendants’ unlawful retaliatory actions constitute malicious, willful and wanton

   violations of Section 1981 for which Plaintiff is entitled to an award of punitive damages.

                                 SECOND CAUSE OF ACTION
                (Failure to Pay Overtime in Violation of the FLSA, 29 U.S.C. § 207)

          51.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

   paragraphs as if set forth fully herein.

          52.     Plaintiff regularly worked in excess of 40 hours per workweek.

          53.     At all relevant times, Defendants operated under a decision, policy and plan, and

   under common policies, programs, practices, procedures, protocols, routines and rules of

   willfully failing and refusing to pay Plaintiff at one and one half times her hourly wage for all

   work in excess of 40 hours per workweek and failing to lawfully and properly classify Plaintiff

   as overtime eligible.

          54.     At all relevant times, Defendants willfully, regularly and repeatedly failed to pay

   Plaintiff at the required overtime rate, one and one half times her hourly wage for all hours

   worked in excess of 40 hours per workweek.

          55.     Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

   Defendants damages in the amount of his respective unpaid overtime compensation, liquidated

   damages, attorneys’ fees and costs, and interest.




                                                    11
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 12 of 13



                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

   Defendants, containing the following relief:

          A.      A declaratory judgment that the actions, conduct and practices of Defendants

   complained of herein violate the laws of the United States;

          B.      An injunction and order permanently restraining Defendants and their partners,

   officers, owners, agents, successors, employees and/or representatives, and any and all persons

   acting in concert with it, from engaging in any such further unlawful conduct, including the

   policies and practices complained of herein;

          C.      An award of damages against Defendants, or any jointly or severally liable entity

   or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

   Plaintiff for all monetary and/or economic damages, including, but not limited to, loss of past

   and future income, wages, including overtime wages, compensation, seniority, and other benefits

   of employment;

          D.      An award of damages against Defendants, or any jointly or severally liable entity

   or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

   Plaintiff for all non-monetary and/or compensatory damages, including, but not limited to,

   compensation for her emotional distress;

          E.      An award of damages for any and all other monetary and/or non-monetary losses

   suffered by Plaintiff, including, but not limited to, loss of income, earned bonus pay, reputational

   harm and harm to professional reputation, in an amount to be determined at trial, plus

   prejudgment interest;




                                                   12
Case 0:19-cv-61098-WPD Document 1 Entered on FLSD Docket 04/30/2019 Page 13 of 13



          F.     An award of punitive damages, and any applicable penalties and/or liquidated

   damages in an amount to be determined at trial;

          G.     Prejudgment interest on all amounts due;

          H.     An award of Plaintiff’s reasonable attorneys’ fees and costs; and,

          I.     Such other and further relief as the Court may deem just and proper.

                                          JURY DEMAND

          Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

   Dated: April 30, 2019
          New York, New York                            Respectfully submitted,

                                                        WIGDOR LLP


                                                        By: ____________________________
                                                              Bryan L. Arbeit
                                                              (Bar No. 1010329)
                                                              Douglas H. Wigdor
                                                              (pro hac vice admission pending)
                                                              Tanvir H. Rahman
                                                              (pro hac vice admission pending)

                                                        85 Fifth Avenue
                                                        New York, NY 10003
                                                        Telephone: (212) 257-6800
                                                        barbeit@wigdorlaw.com
                                                        dwigdor@wigdorlaw.com
                                                        trahman@wigdorlaw.com

                                                        Counsel for Plaintiff




                                                   13
